Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
23. (Currently Amended) An apparatus for manufacturing a glass article comprising:
a transition region to house a glass ribbon, said glass ribbon having a ribbon path,
the ribbon path comprising a first bead path, a second bead path opposite the first bead path in a widthwise direction, and a central path extending between the first bead path and the second bead path in the widthwise direction,
a heating mechanism positioned at an elevation of the transition region and configured to apply heat from a heat source toward the ribbon path; and
a cooling mechanism positioned at the elevation and extending between the heating mechanism and the ribbon path; and
a shielding mechanism positioned at the elevation and configured to extend between the cooling mechanism and at least one of the first bead path or the second bead path; and no shielding mechanism is provided at the elevation between the cooling mechanism and the central path,
wherein the apparatus is configured to draw a portion of a glass ribbon along the ribbon path with a first bead region of the glass ribbon traveling along the first bead path, a second bead region of the glass ribbon traveling along the second bead path, and a central region of the glass ribbon traveling along the central path.
24. (Previously Presented) The apparatus of claim 23, wherein the cooling mechanism comprises a conduit with a cooling fluid flowing there through.
25. (Previously Presented) The apparatus of claim 24, wherein the cooling fluid comprises a liquid.
26. (Previously Presented) The apparatus of claim 23, wherein the heating mechanism comprises an electrical resistance heater.
27. (Previously Presented) The apparatus of claim 23, wherein the heating mechanism comprises a plurality of independently controllable heating zones.
28. (Previously Presented) The apparatus of claim 23, wherein the shielding mechanism extends between the cooling mechanism and both the first bead path and the second bead path.
29. (Previously Presented) The apparatus of claim 23, wherein the shielding mechanism comprises a supplemental heating mechanism.
30. (Previously Presented) The apparatus of claim 23, wherein the shielding mechanism is removable and re-attachable.
31. (Previously Presented) The apparatus of claim 23, wherein the cooling mechanism is moveable between at least first and second positions, wherein the first position is configured to be closer to the ribbon path than the second position.
32. (Previously Presented) The apparatus of claim 23, further comprising a supplemental cooling mechanism configured to extend between the shielding mechanism and at least one of the first bead path or the second bead path.
33. (Previously Presented) A glass article made by the apparatus of claim 23.
34. (Previously Presented) An electronic device comprising the glass article of claim 33.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Delia (US 20120318020).
Delia does not disclose or make obvious placing the heating and cooling mechanism at an elevation of a “transition region” as required by claim 1 in combination with limitations discussed further herein.  For reasons of allowance “The transition region” is required to be a region of the glass manufacturing device below its softening point and above its annealing point as defined in the specification in [0023].  Claim 1 is allowable for the transition region as discussed above in further combination with a shielding mechanism positioned at the elevation and configured to extend between the cooling mechanism and at least one of the first bead path or the second bead path; and no shielding mechanism is provided at the elevation between the cooling mechanism and the central path,
wherein the apparatus is configured to draw a portion of a glass ribbon along the ribbon path with a first bead region of the glass ribbon traveling along the first bead path, a second bead region of the glass ribbon traveling along the second bead path, and a central region of the glass ribbon traveling along the central path.  Delia does not disclose these limitation nor would it be obvious to modify Delia to yield this shielding mechanism location.  The ribbon path and features of the ribbon are not simply, “material worked upon” but yield features of the device claimed in amended claim 23 above that would not be obvious in view of the prior art discussed.
Additional prior art pertinent to the presently claimed invention includes US 20130067958, US 20130118206, US 20140238077 however none of the prior art alone or in combination makes obvious all of the limitations of the presently claimed invention of claim 23.  Claims 24-34 are allowable at least for depending from claim 23.  Claims 33 and 34 require every feature of the device of claim 23. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741